DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1*, Single bed embodiments (1 edge) 
Subspecies 1A: Figs. 1-3, 3A, 17-19  Core assembly with 1st/2nd air layer with foam in-between air layers with vacuum port and 1 edge portions
Subspecies 1B: Figs. 8-10, separate foam portions along length of bed with different properties, and 1 edge with different IFD
Subspecies 1C: Fig. 11-13, uniform foam along length but vertical cores/plugs removed to affect IFD, 1 edge
Subspecies 1D: Fig. 14-16, uniform foam along length but vertical and horizontal plugs removed to affect IFD, 1 edge

Species 2*, Double Bed Embodiments (2 edges)
Subspecies 2A: Figs. 20-21, uniform central foam section, two edges
Subspecies 2B: Figs. 22-23, varied central foams along length and width, two edges
Subspecies 2C: Figs. 24-25, air adjustable and varied central foams, separate per side of double bed, two edges
Subspecies 2D: Figs. 26-28, single foam core with only vertical core/plugs, and air adjustable
Subspecies 2E: Figs. 29-30, single foam core with both horizontal and vertical cores, and air adjustable

Species 3, Fig. 36-38, Zippered embodiments for connecting two single beds with inflatable aspects. 
	

Generic Figures:
Fig. 4-7, relates to ticking that appears to be able to be utilized with any of the species
Fig. 31-33, generic inflation related parts that might apply to more than one embodiment above
Fig. 34-35, generic stowage/rolling/shipping aspects that might apply to more than one embodiment above
	
In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

	The species are independent or distinct because of patentably distinct variations in the structure and/or arrangement of the elements in the apparatus: 
The (sub)species are independent or distinct because of patentably distinct variations in the structure and/or arrangement of the elements of the apparatus (compare the identified sets of figures). In addition, these (sub)species are not obvious variants of each other based on the current record.

	There is a search and/or examination burden for the patentably distinct species as set forth  above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

	CPC searches may be found in the following areas:
A47C27/00, A47C27/002, A47C27/05, A47C27/053, A47C27/056, A47C27/08, A47C27/084, A47C27/088, A47C27/10, A47C27/14, A47C27/144, A47C27/148, A47C27/15, A47C31/00, A47C31/001, A47C31/105, B32B5/02, B32B5/18, B32B7/12, B32B27/065, B32B27/12, B32B2266/0278, B32B2266/06, B32B2307/3065, B32B2479/00
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct
species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/24/2022